Case 1:19-cv-05205-AJN-KNF Document 106 Filed 12/13/20 Page 1of1

LEE LITIGATION GROUP, PLLC

148 WEST 247 STREET, 87 FLOOR

NEW YORK, NY 10011 USDC SDNY
TEL: 212-465-1180 DOCUMENT
FAX: 212-465-1181 ELECTRONICALLY FILED
INFO@LEELITIGATION.COM DOC #:

DATE FILED: _ 12/17/2020

 

WRITER’S DIRECT: 212-465-1188
cklee@leelitigation.com

December 15, 2020
Via ECF
The Honorable Alison J. Nathan, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Re: Ruilova, et al. v. 443 Lexington Ave, Inc. d/b/a Davio’s, et al.
Case No. 19-cv-5205 (AJN)

Dear Judge Nathan:

We are counsel to Plaintiffs and write to respectfully request an adjournment of the status
conference, scheduled for December 18, 2020 at 3:00 p.m. (Dkt. 34).

The reason for the adjournment request is due to a medical issue, for which I have a doctor’s
appointment scheduled for Friday, December 18, 2020. As such, we respectfully request the Court
adjourn the status conference. In view of the upcoming Christmas holiday next week, we
respectfully propose the conference be adjourned to the week of December 28, 2020, or until the
Court’s next available date. Pursuant to Your Honor’s Individual Practices, the parties propose
the following dates: December 29, 2020, December 30, 2020, or January 4, 2021.

This is the first request for adjournment of the status conference. Defendants consent to
the adjournment request.

 

 

 

No case management conference is scheduled for
December 18, 2020. Pursuant to the Amended

Case Management Plan entered on February 24,
: 2020 (Dkt. No. 69), the next case management
: conference in this case is scheduled for April 2,

2021, at 3:00 pm. SO ORDERED.

 

 

soorpDERED, 12/17/2020
ALISON J. NATHAN, U.S.DJ.

 

 

 
